Opinion issued September 29, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00759-CV
———————————
In re Aurora M. Alonso, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator Aurora M. Alonso filed a
petition for writ of mandamus challenging the trial court’s denial of her
motion to set a hearing on her application for temporary guardianship of her
mother, Aurora Ramos a/k/a Aurora Rodriguez.[*]
   The
petition for writ of mandamus is denied. 
Relator has the burden of providing a sufficient record to establish her
right to mandamus relief.  See Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992).  “Although mandamus is
not an equitable remedy, its issuance is largely controlled by equitable
principles.”  In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 138 (Tex. 2004)
(quoting Rivercenter Assocs. v. Rivera,
858 S.W.2d 366, 367 (Tex. 1993)).  
Relator’s application in the trial
court referenced only a specific hearing in connection with its allegation of
imminent danger to the proposed ward.  See Tex.
Prob. Code Ann. § 875(c)(2)
(West Supp. 2010).  The petition filed in
this Court asserts that the imminent danger extended beyond the specific date
identified in the application filed in the trial court, but the record does not
demonstrate that Relator amended or refiled her application to include this
allegation, nor does it demonstrate that Relator made this argument to the
trial court in any other way.  Relator’s
failure to produce a record showing that she presented these arguments to the
trial court thus precludes us from finding that the trial court committed a
clear abuse of its discretion.  See, e.g., In re Jindal Saw Ltd., 264 S.W.3d 755, 767 (Tex. App.—Houston [1st
Dist.] 2008, orig. proceeding).
PER CURIAM
 
Panel
consists of Justices Keyes, Higley, and Massengale.
 




[*]           The underlying case is In
the Interest of Aurora Ramos a.k.a. Aurora Rodriguez, An Adult; Cause
Number 405,531, in Probate Court No. 4 of Harris County, Texas, Honorable Christine
Butts, presiding.